DETAILED ACTION
Claim(s) 1-6 are presented for examination. 
Claims 1 and 3-5 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s amendment to the title of the disclosure filed December 23rd, 2020 is descriptive and being considered. 

Response to Arguments
Applicant’s arguments, (see remarks page 6 of 10) filed December 23rd, 2020 with respect to rejection of claim(s) 1-3, 5 and 6 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks page 6-10 of 10) filed December 23rd, 2020 with respect to rejection of claim(s) 1-6 under 35 U.S.C. § 102(a)(1) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kubota (US 2006/0198377) in view of Yang et al. (US 2015/0058700 A1) hereinafter “Yang”.

Regarding Claim 1,
	Kubota discloses a base station device [see fig. 4, pg. 3, ¶49 lines 1-7, a radio base station “2”] comprising:
	a storage [see fig. 4, pg. 3, ¶50 lines 1-11, a storage device “23”] that stores unit data [see fig. 4, pg. 3, ¶50 lines 1-11, representing temporarily held transmitted data… and a correspondence table “232”] subject to retransmission out of predetermined number of unit data [see pg. 4, ¶61 lines 1-5, to perform data retransmission, using a sequence number, when the base station “2” checks a data number corresponding to a received negative acknowledgment using the correspondence table] included in transmission data [see fig. 4, pg. 3, ¶50 lines 1-11, with data that is temporarily held] to be transmitted to a terminal device [see fig. 4, pg. 3, ¶50 lines 1-11, for performing communication with a mobile terminal “1”], and identification information [see pg. 4, ¶57 lines 5-9; identification information of cells] to identify [see pg. 4,  ¶61 lines 1-5, identifying] in an associated manner [see fig. 4, pg. 3, ¶50 lines 1-11, in a table “232”].
[see fig. 4, pg. 3, ¶50 lines 1-11, a communication controller “25”] that receives [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, receiving], from the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from the mobile terminal “1”], identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, a negative acknowledgment] corresponding to transmission data [see fig. 4, pg. 3, ¶50 lines 1-11, related to the data that is temporarily held] transmitted to the terminal device [see fig. 4, pg. 3, ¶50 lines 1-11, communicated with the mobile terminal “1”];
	a communication controller [see fig. 4, pg. 3, ¶50 lines 1-11, a radio network controller-side communication controller “24”] that refers to the storage based on the received identification information [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, checking the contents of the received negative acknowledgment], and that determines [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, and verifies] a retransmission group [see fig. 4, pg. 3, ¶50 lines 1-11, the data buffer “231”] corresponding to the received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, in relation to the received] identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, negative acknowledgment]; and
	a transmitter that transmits [see fig. 4, pg. 3, ¶49 lines 1-7, an antenna “26” transmitting] all pieces of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, the transmitted data, and the correspondence between sequence numbers and data numbers] included in the retransmission group [see fig. 4, pg. 3, ¶50 lines 1-11, within the data buffer “231”] determined [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, that is verified] by the communication controller [see fig. 4, pg. 3, ¶50 lines 1-11, via the radio network controller-side communication controller “24”], to the terminal device [see fig. 8B: Step “S23”, pg. 5, ¶69 lines 1-5, to the mobile terminal “1”].
	Kubota does not explicitly teach a storage that stores “plurality of groups each of which indicates unit data”, and “the groups including groups to which different numbers of pieces of unit data belong”.
[see fig. 3, pg. 3, ¶44 lines 1-4, a flash storage “300” containing multiple storage units “10”] each of which indicates unit data [see fig. 3, pg. 3, ¶44 lines 1-4, each storage unit “10” is practiced in a single die and have an independent or shared interface to communicate with the storage-unit access interface “230”], and the groups including groups to which different numbers of pieces of unit data belong [see fig. 3, pg. 3, ¶44 lines 9-11, the flash storage “300” providing j+1 channels and each channel is associated with i+1 storage units].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data” and “the groups including groups to which different numbers of pieces of unit data belong” as taught by Yang in the system of Kubota for storing a vertical ECC to a buffer when the vertical ECC within the RAID group has been generated for enabling the vertical ECC to be programmed into the storage unit [see pg. 1, ¶6 lines 7-12].

Regarding Claim 2,
	The combined system of Kubota and Yang discloses the base station device according to claim 1 [see fig. 4, pg. 3, ¶49 lines 1-7, the radio base station “2”].	
	Kubota further discloses wherein the base station device notifies [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, the base stations “2-1” and “2-2” each retransmit the designated data at the designated time], to the terminal device [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, to the mobile terminal device], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the terminal device by a predetermined control channel [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, designated data at the designated time upon receipt of the data retransmission request from the radio network controller].

Regarding Claim 3,
	The combined system of Kubota and Yang discloses the base station device according to claim 1 [see fig. 4, pg. 3, ¶49 lines 1-7, the radio base station “2”].	
	Kubota further discloses wherein the groups include a group in which 0 pieces of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, a sequence number held in the mobile terminal “1”], a group in which number larger than 0 and smaller than the predetermined number of pieces of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, a correspondence between sequence numbers and data numbers held in the base station “2”], and a group in which the predetermined number of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, data numbers held in a radio network controller “3”].

Regarding Claim 4,
	Kubota discloses a base station device [see fig. 4, pg. 3, ¶49 lines 1-7, a radio base station “2”] comprising:
	a storage that stores a pattern of decoding result of predetermined number of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, a storage device “23” including a correspondence between sequence numbers and data numbers] included in reception data [see fig. 4, pg. 3, ¶50 lines 1-11, related to data] that is received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, received] from a terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from a mobile terminal “1”], and identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, and an negative acknowledgment] to identify [see pg. 4,  ¶61 lines 1-5, identifying data] subject to retransmission [see pg. 4, ¶61 lines 1-5, to perform retransmission] out of the predetermined number of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, from the sequence numbers and data numbers], in an associated manner [see fig. 4, pg. 3, ¶50 lines 1-11, within a table “232”].
	a generating unit [see fig. 4, pg. 3, ¶50 lines 1-11, a radio network controller-side communication controller “24”] that determines [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, which verifies] whether decoding of each unit data included [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, if cell identification information] in reception data received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, in the negative acknowledgment received] from the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from the mobile terminal “1”] succeeds [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, indicates only a cell (or cells)], that refers to the storage [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, by checking the contents of the negative acknowledgment] based on the pattern of decoding result of each unit data [see fig. 4, pg. 3, ¶50 lines 1-11, related to the correspondence between sequence numbers and data numbers] to generate identification information [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, to create cell identification information] corresponding to the pattern of decoding result [see fig. 4, pg. 3, ¶50 lines 1-11, associated with the correspondence of sequence numbers]; and
	a transmitter that transmits [see fig. 4, pg. 3, ¶49 lines 1-7, an antenna “26” transmitting] the identification information generated [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, the cell identification information created] by the generating unit [see fig. 4, pg. 3, ¶50 lines 1-11, by the radio network controller-side communication controller “24”] to the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, to the mobile terminal “1”].
	Kubota does not explicitly teach a storage that stores “plurality of groups each of which indicates unit data”, and “the groups including groups to which different numbers of pieces of unit data belong”.
	However Yang teaches a storage that stores plurality of groups each of which indicates unit data [see fig. 3, pg. 3, ¶44 lines 1-4, a flash storage “300” containing multiple storage units “10”] each of which indicates unit data [see fig. 3, pg. 3, ¶44 lines 1-4, each storage unit “10” is practiced in a single die and have an independent or shared interface to communicate with the storage-unit access interface “230”], and the groups including groups to which different numbers of pieces of unit data belong [see fig. 3, pg. 3, ¶44 lines 9-11, the flash storage “300” providing j+1 channels and each channel is associated with i+1 storage units].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data” and “the groups including groups to which different numbers of pieces of unit data belong” as taught by Yang in the system of Kubota for storing a vertical ECC to a buffer when the vertical ECC within the RAID group has been generated for enabling the vertical ECC to be programmed into the storage unit [see pg. 1, ¶6 lines 7-12].

Regarding Claim 5,
	Kubota discloses a terminal device [see fig. 3, pg. 3, ¶45 lines 1-6, a mobile terminal “1”] comprising:
	a storage that stores [see fig. 4, pg. 3, ¶50 lines 1-11, a data buffer “231” and a sequence number-data number correspondence table “232”] subject to retransmission out of predetermined number of unit data [see pg. 4, ¶61 lines 1-5, to perform data retransmission, using a sequence number] included in transmission data [see fig. 3, pg. 3, ¶46 lines 1-7, with data temporarily held] to be transmitted to a base station device [see fig. 3, pg. 3, ¶46 lines 1-7, for performing communication with a base station “2”], and identification information [see pg. 4, ¶57 lines 5-9; identification information of cells] to identify [see pg. 4,  ¶61 lines 1-5, identifying data], in an associated manner [see fig. 3, pg. 3, ¶46 lines 1-7, in a sequence number table “132”].
	a receiver [see fig. 3, pg. 3, ¶45 lines 1-6, a radio transmitter-receiver “15”] that receives [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, receiving], from the base station device [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, from the base station “2”], identification information [see pg. 4, ¶57 lines 5-9, identification information of cells] corresponding to transmission data [see fig. 3, pg. 3, ¶46 lines 1-7, related to the temporarily held data] [see fig. 3, pg. 3, ¶46 lines 1-7, communicated with the base station “2”];
	a communication controller that refers to the storage [see fig. 3, pg. 3, ¶45 lines 1-6, a main memory “12” storing a control program “12a” to be executed by a CPU “11”] based on the received [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, related to the received] identification information [see pg. 4, ¶57 lines 5-9, identification information of cells], and that determines [see fig. 8A: Step “S12”, pg. 4, ¶65 lines 1-6, determining] a retransmission group [see fig. 3, pg. 3, ¶46 lines 1-7, the data buffer “131”] corresponding to the received [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, in relation to receiving] identification information [see pg. 4, ¶57 lines 5-9, identification information of cells]; and
	a transmitter [see fig. 3, pg. 3, ¶45 lines 1-6, a radio transmitter-receiver “15”], that transmits [see fig. 8A: Step “S14”, pg. 5, ¶66 lines 3-5, transmitting] all pieces of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, the transmitted data, and the correspondence between sequence numbers and data numbers] included in the retransmission group [see fig. 3, pg. 3, ¶46 lines 1-7, within the buffer “131”] determined [see fig. 8A: Step “S12”, pg. 4, ¶65 lines 1-6, determined] by the communication controller [see fig. 3, pg. 3, ¶45 lines 1-6, by the main memory “12” storing the control program “12a” to be executed by the CPU “11”], to the base station device [see fig. 8A: Step “S14”, pg. 5, ¶66 lines 3-5, to the base station “2”].
	Kubota does not explicitly teach a storage that stores “a plurality of groups each of which indicates unit data” and “the groups including groups to which different numbers of pieces of unit data belong”.
	However Yang teaches a storage that stores a plurality of groups [see fig. 3, pg. 3, ¶44 lines 1-4, a flash storage “300” containing multiple storage units “10”] each of which indicates unit data [see fig. 3, pg. 3, ¶44 lines 1-4, each storage unit “10” is practiced in a single die and have an independent or shared interface to communicate with the storage-unit access interface “230”] and the groups including groups to which different numbers of [see fig. 3, pg. 3, ¶44 lines 9-11, the flash storage “300” providing j+1 channels and each channel is associated with i+1 storage units].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data, and “the groups including groups to which different numbers of pieces of unit data belong” as taught by Yang in the system of Kubota for storing a vertical ECC to a buffer when the vertical ECC within the RAID group has been generated for enabling the vertical ECC to be programmed into the storage unit [see pg. 1, ¶6 lines 7-12].

Regarding Claim 6,
	Kubota discloses the terminal device according to claim 5 [see fig. 3, pg. 3, ¶45 lines 1-6, the mobile terminal “1”], wherein the terminal device notifies [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, transmits], to the base station device [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, to the radio base station “2-1”], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the base station device by a predetermined control channel [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, a negative acknowledgment containing the sequence number of the data having the detected error and the identification information of cells from which the mobile terminal has received the data].

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469